Citation Nr: 1419231	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for a low back disability, rated as 20 percent disabling prior to January 30, 2014, and 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active military service from June 1980 to September 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In April 2011, in pertinent part, the Board denied the appeal for entitlement to an increased rating for a back disability.  The Veteran appealed the denial of the back claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court set aside the Board's decision on the back claim and remanded the matter to the Board.  In December 2013, the Board remanded the claim for additional development.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Prior to January 30, 2014, lumbar flexion was never limited to 30 degrees or less and favorable ankylosis was never present and from January 30, 2014, unfavorable ankylosis has not been present.   


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent prior to January 30, 2014, or 40 percent thereafter for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5242 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2006, prior to the initial adjudication of the claim. 

The record also reflects that all service treatment records and available post-service medical evidence identified by the Veteran, including VA treatment records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations, most recently in January 2014.  The Veteran has not asserted, and the evidence of record does not show, that the condition has increased significantly in severity since the examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Legal Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013). 

The low back disability is evaluated under the general rating formula for rating diseases and injuries of the spine (Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  The ratings apply with or without symptoms such as pain, stiffness, or aching.  The Formula provides an evaluation of 20 percent if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.   Fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Formula also provides for a separate rating for any associated neurologic impairment.

With respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45 (2013); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability. 

VA treatment records dated from June 2005 reveal intermittent histories of exacerbations of low back pain and consistently negative histories of falls.  The records generally reveal findings of adequate muscle tone, intact sensation, present and symmetric reflexes, and full motor strength and indicate that the Veteran was working.

A December 2005 VA treatment record reveals the Veteran's history of a flare up of radicular lower back pain.  He denied bowel or bladder issues.  Examination revealed muscle spasm, tightness, and limited bending at the waist due to stiffness and discomfort.  The Veteran was noted to tilt to the right.  Motor and sensory testing was intact.  

January 2006 VA treatment records reveal the Veteran's history of an exacerbation after travelling.  He reported that after returning from the trip, he developed a sudden locking of the back with associated numbness and weakness of the extremities.  The Veteran added that the pain increased with prolonged sitting, standing, and walking.  He denied incontinence.  The record indicates that the Veteran ambulated without assistance.  Examination revealed moderate spasms, pain to palpation, and limited range of flexion and lateral bending.  Reflexes were 2+, but sensation was diminished in a stocking glove pattern.  Straight leg raise was negative.  The Veteran was diagnosed with acute exacerbation of low back pain secondary to spasm and bilateral sacroilitis without radicular signs.  A February 2006 VA physical therapy record reveals the Veteran's history of constant back pain which intensified with prolonged positions at exertion and which radiated to the left lower extremity.  The Veteran reported being unable to lift or hold heavy objects.  He reported numbness of the legs and hands.  Flexibility testing revealed forward flexion to "-24" centimeters from the toes.  Straight leg raise was to 45 degrees on the left and 60 degrees on the right.  Motor strength and tone, balance, and coordination were normal.  A March 2006 VA treatment record reveals the Veteran's history of severe low back pain that started the previous morning.  He reported that the pain radiated down the right leg.  The Veteran was noted to have spasm and pain with leg raising.  An April 2006 VA physical therapy record indicates that the Veteran reported back pain and numbness in the feet.  Straight leg raise was negative bilaterally.  He was noted to walk with a cane and have an antalgic gait.  Forward flexion was "-21" centimeters from the toes.  A May 2006 electromyography (EMG) showed no evidence of right motor lumbar radiculopathy.  

A July 2006 VA spine examination record reveals the Veteran's history of decreased range of motion, increased stiffness, and constant pain.  He reported that the pain radiated down to his feet.  He denied incontinence.  He reported that medication provided partial relief.  The Veteran reported that he experienced painful flare-ups that were a 5-10 of 10 in intensity.  He reported that the flare-ups were caused by prolonged sitting and driving and sudden flexion or extension of the trunk.  He reported that the pain was relieved by lying down in a supine or prone position.  He reported that during flare-ups he experienced decreased ambulation secondary to the pain.  The Veteran used a one-point cane for ambulation.  He reported that he was only able to walk for approximately 5 minutes before he experienced increased back pain.  He denied unsteady gait or falls.  The Veteran reported that he was unemployed.  He reported that he used to work as a clerk and that although he experienced increased back pain after standing and walking around, he was able to perform his job duties.  He reported that heavy lifting would increase his back pain.  The Veteran reported that he needed assistance to put on his shoes and socks and when bathing his feet and lower legs.  He reported that he was able to perform household chores such as sweeping and mopping in divided times.  The Veteran reported that he was unable to participate in sports or jogging and that he was only able to drive for short distances at a time before experiencing increased back pain. 

Upon physical examination, there was symmetry in spinal appearance and spinal motion.  There was adequate alignment of the head over the trunk.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 45 degrees each.  The examiner noted that the Veteran was not further limited by fatigue, weakness, or lack of endurance following repetitive use.  There was pain after repetition, but no additional limitation of motion, with flexion to 69 degrees, extension to 22 to 30 degrees, lateral bending to 20 to 30 degrees bilaterally, and lateral flexion to 20 to 30 degrees bilaterally.  There was no ankylosis.  There were tenderness to palpation and spasms at L2-5 and S1 paravertebral muscles.  Straight leg raising test was painful but negative.  Sensory examination revealed decreased pinprick and light touch in bilateral plantar aspects.  Motor examination showed no atrophy of lower extremities and normal muscle strength and tone.  Reflexes were 2+ bilaterally.  With regard to prescribed bed rest for incapacitating episodes, the examiner reported that the Veteran had been given prescription medicine for acute low back pain and had been advised to rest daily, but that he had not been given a written prescription of absolute bed rest.  The examiner continued the diagnoses of chronic low back pain and lumbar myositis. 

A July 2006 VA peripheral nerves examination record indicates that motor strength was normal, reflexes were present and symmetrical, and gait and balance were normal.  Sensation was diminished in the lateral aspect of the right foot but otherwise normal.  

September and December 2006 VA treatment records indicate that motor strength was full in both lower extremities and reflexes were present and symmetrical.  Sensory testing revealed a history of generalized decrease in pinprick and light touch sensation in the whole left side of the body, otherwise normal.  The Veteran reported that the diminished sensation was of a "waxing and waning nature."  

A February 2007 EMG of the left lower extremity was normal.  An April 2007 VA treatment record indicates that sensation was intact, motor strength was normal, and gait was adequate.  

December 2008 VA treatment records reveal the Veteran's history of a flare up of the radicular low back pain.  Examination revealed full motor strength, normal reflexes, positive straight leg raise, and spasm on the left side of the back.  The record notes that the Veteran was sitting with tilt on the left side and that straight leg raising caused discomfort on the left.  

A January 2009 VA treatment record indicates that straight leg raise was positive on the left side at 45 degrees.  Discomfort on bending was noted.  A February 2009 VA treatment record reveals the Veteran's history of chronic low back pain which radiated down the left lower extremity.  The Veteran reported that he was unable to do prolonged sitting, walking, or bending.  He also reported right lower extremity numbness and tingling and left lower extremity weakness.  Examination revealed 5/5 motor strength, except left hip flexion which was 4/5, and symmetric deep tendon reflexes.  Gait was normal for short-distance walking.  Sensation was diminished on the right lower extremity, and the Veteran had "very limited" forward flexion and extension.  The record of a March 2009 EMG reveals the Veteran's history of back pain and left leg pain.  The record notes that a recent magnetic resonance imaging (MRI) showed no focal disc herniation.  Testing revealed no evidence of lumbar radiculopathy.  An April 2009 VA treatment record reveals that the Veteran walked briskly with a slight tilt on the right side.  Straight leg raise was negative, motor strength was normal, and foot sensation was intact to light touch.  May 2009 VA treatment records reveal the Veteran's history of increased low back which radiated down the left leg for three weeks, which was making it so he could "barely" walk.  A September 2009 VA treatment record reveals the Veteran's negative history as to falls.  An October 2009 VA treatment record indicates that the Veteran had normal gross flexion and extension and negative straight leg raise.  November and December 2009 VA treatment records reveal the Veteran's negative history as to falls.  The December 2009 treatment record also indicates that motor strength was full and the feet had intact sensation to light touch.  

A December 2009 VA examination record reveals the Veteran's history of low back pain, weakness, stiffness, spasm, decreased motion, paresthesia, and numbness.  He reported that he was limited in his ability to walk long distances because of the tingling and stiffness in his left leg.  He reported that he was only able to walk approximately one half mile at a time and that it took him one hour to accomplish that task.  He also reported that he has experienced falls as a result of his back disability.  The Veteran reported experiencing fecal leakage that was described as slight and not necessitating the use of a pad.  The Veteran reported that he experienced erectile dysfunction, in that he was unable to achieve or maintain an erection.  He denied experiencing bladder problems because of his back disability.  The Veteran reported that he experienced constant, severe pain that traveled down both legs to the bottoms of his feet.  He reported that the pain could be exacerbated by physical activity and that it was relieved by rest, Codeine, Pseudoephedrine, and/or Dicofenac; however, he reported that the medication caused drowsiness and stomach upset.  The Veteran reported that during flare-ups he could not walk, stand, bend, or climb stairs.  The Veteran reported that he wore a back brace and used a TENS unit.  Upon physical examination, there was no evidence of radiating pain on movement, guarding, weakness, muscle spasm, atrophy, or ankylosis.  Spinal contour was preserved.  Muscle tone and musculature were normal as were gait and posture.  Gait was steady without an assistive device.  Straight leg raising test was negative, bilaterally.  Lasegue's sign was negative.  Range of motion testing revealed forward flexion to 75 degrees with pain beginning at 75 degrees, extension to 10 degrees with pain beginning at 10 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 20 degrees each, to include after repetition.  The examiner reported that pain had the major functional impact after repetition but did not result in additional limitation of motion.  Joint function of the spine was not further limited by fatigue, weakness, lack of endurance, or incoordination upon repetitive use.  Neurological examination of the lumbar spine did not reveal sensory deficits from L1-5 or at S1.  There was no motor weakness and reflexes were 2+.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner confirmed the diagnoses of mechanical low back pain and lumbar myositis. 

An April 2010 VA treatment record reveals a negative history as to falls in the previous three months.  The treatment record also indicates that motor strength was full and the feet had intact sensation to light touch.  A May 2010 VA treatment record reveals findings of 5/5 muscle strength, 2/4 reflexes bilaterally, and normal sensation.  A September 2010 VA treatment record indicates that strength and sensation were intact. 

An April 2011 VA treatment record reveals the Veteran's history of episodes of spasmodic pain in the left lower back causing him to limp.  He also reported numbness in the right foot.  Examination revealed normal sensation and grossly intact motor function.  A July 2011 VA treatment record reveals a history of acute back pain, described as lightning bolts of pain, with numbness and tingling down left leg.  The Veteran reported that he could be walking and he will start having shooting pain and lose his balance.  The Veteran denied urinary symptoms, weakness, numbness, or incontinence.  He reported that the pain radiated to the left thigh and was worsened by movement and improved by rest.  Examination revealed tenderness to palpation on the left side and decreased range of motion due to pain.  Strength was 5/5, straight leg raise was negative, pulses were 2+, and sensation was intact.  There was no weakness, and gait was steady.  The Veteran was assessed with sciatica.  

An April 2012 VA peripheral nerves examination record indicates that the Veteran had normal reflexes and motor strength.  Sensation was normal in the left lower extremity and generally normal in the right lower extremity, except in the foot/toes where it was diminished.  Gait was normal.  After examination, the examiner determined the sciatic nerve was not involved in causing the reported symptoms in the right lower extremity.  

A May 2013 VA MRI revealed no significant abnormality.  May 2013 VA medical records indicate that the Veteran was being evaluated for "various leg complaints," including paresthesia and pain.  The records indicate that although the Veteran reported numbness in the feet, he had normal sensation.  The Veteran also reported left knee pain and occasional buckling and left hip pain.  The record notes that the MRI was normal and indicates that the cause of the reported symptoms was unknown.  The records suggest that the cause was not neurological but might be the chronic low back pain.  A July 2013 VA treatment record indicates that sensation was intact to vibration and cold, motor strength was 5/5, straight leg raise was negative, and the Veteran could toe touch 3 inches from the floor.  The Veteran was assessed with chronic low back pain without evidence of radiculopathy.  

A January 2014 VA examination record reveals the Veteran's history of chronic low back pain which radiated into the left leg and was associated with left leg tingling and numbness.  He reported flare-ups precipitated by long periods of sitting or sudden movements, indicating that he was currently experiencing a flare-up.  Range of motion testing revealed forward flexion to 30 degrees with pain beginning at 30 degrees, extension to 10 degrees with pain beginning at 10 degrees, right lateral flexion to 20 degrees with pain beginning at 10 degrees, left lateral flexion to 20 degrees with pain beginning at 20 degrees, and lateral rotation to 10 degrees with pain beginning at 10 degrees bilaterally.  Repetitive testing was not conducted due to pain.  The examiner indicated that the Veteran had additional limitation in range of motion after repetitive use testing and functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, pain, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner also found the Veteran had spasm and guarding which resulted in abnormal gait or spinal contour.  Motor strength was 5/5, except with right hip flexion where it was 4/5.  There was no atrophy, reflexes were 2+ throughout, and sensation was intact to light touch.  Straight leg raise could not be performed.  The examiner found the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  Specifically, the examiner found the Veteran had mild constant pain in the right lower extremity, intermittent moderate pain in the left lower extremity, moderate paresthesias and/or dysesthesias in the left lower extremity, and moderate numbness in the left lower extremity.  The examiner found the Veteran had moderate radiculopathy of the left lower extremity due to involvement of the sciatic nerve.  There were no ankylosis, no other neurologic abnormality, and no intervertebral disc syndrome.  The examiner found the low back disability affected the Veteran's ability to work based on the reported inability to sit for prolonged periods, inability to lift anything heavy, and inability to jog or walk far.  The examiner noted that the Veteran also reported falling "sometimes" due to pain.  The examiner added that as for any musculoskeletal condition, flare-ups could limit functional impairment through pain, weakness, fatigability, or incoordination when the joint is used repeatedly over a period of time.  The examiner found it was not possible to quantitate the additional limitations, as there was no factual basis for such quantification.  The examiner added that the decreased hip muscle strength appeared to be due to pain he has in his back.

Based on the Board's review of the evidence, the Veteran is not entitled to an increased rating.  A schedular rating greater than 20 percent is not warranted at any point prior to January 30, 2014, because although the record includes a finding of "very limited" flexion in 2009, there are no findings or histories of ankylosis and no findings of flexion to less than 69 degrees, to include after repetition.  The Board has considered the DeLuca factors.  The rating contemplates the reported pain on use, as shown on examination, however, and the evidence does not suggest that the functional loss ever approaches the degree of limitation of motion required for a higher rating.  The range of flexion demonstrated by the Veteran exceeds what would be required for even a 20 percent rating based on flexion, and it would be illogical to conclude that pain so functionally limited the range of motion that it would approximate the criteria for a rating greater than 20 percent rating based on limitation of flexion.  The Board acknowledges that the Veteran reported inability to bend during flare-ups during the 2009 VA examination.  Based on the inconsistencies presented by the record, however, notably the histories of falls during examination which are consistently contradicted by histories provided during VA medical care, to include medical care contemporaneous with the examinations, and the histories of numbness which are contradicted by objective testing, the Board finds the histories provided during examination are not credible and thus not probative evidence.  The Veteran is also not entitled to a schedular rating greater than 40 from January 30, 2014, as the evidence does not include any evidence indicative of unfavorable ankylosis:  the record reveals negative findings of ankylosis and no histories of fixation or functional limitation approximating fixation, to include during flare-ups.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating.  Initially, the Board notes that separate ratings for fecal incontinence and erectile dysfunction related to the low back disability are already in effect and are not at issue in this appeal.  The Board finds the evidence does not suggest that another separate rating is warranted.  Although the Veteran has reported radicular pain and numbness, straight leg raise tests are predominantly negative, motor and sensory tests are generally normal, reflexes are intact, and MRI and EMG do not provide evidence of radiculopathy, and VA examiners and neurologists have determined that there is no associated neurological deficit or intervertebral disc syndrome responsible for the reported symptoms.  The Board acknowledges that the record includes some diagnoses of sciatica and the January 2014 VA examiner's determination that the Veteran had left sciatic nerve root impairment.  The Board finds these findings are not probative, however, because they are not supported by a rationale and are inconsistent with the objective evidence, namely the normal EMG, the VA neurologists' findings of unknown, non-neurological, cause of the reported symptoms, and the generally normal neurological testing.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

For these reasons, the Board concludes a schedular rating greater than 20 percent prior to January 14 2014, and a rating greater than 40 percent thereafter for the Veteran's low back disability is not warranted.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's low back disability is manifested by pain and resulting limitation of function.  The pain and limitation of motion associated with the low back disability have been contemplated by the ratings assigned and the rating criteria provide higher ratings for more severe manifestations and impairment.  Although the Veteran reports numbness and weakness in the lower extremities with associated limitation of function and falls, the Board finds the histories of falls are not credible and the probative evidence does not indicate the reported lower extremity symptoms are due to the low back disability:  VA medical records indicate that the etiology of the reported lower extremity symptom is unclear and the histories provided by the Veteran are inconsistent with objective testing and histories provided during treatment.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

An increased rating for a low back disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


